Citation Nr: 1757450	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-33 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable evaluation for a deviated nasal septum, to exclude the period of temporary total evaluation under 38 C.F.R. § 4.30 from November 11, 2010, through December 31, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from August 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initially requested a hearing before a Veterans Law Judge in his December 2012 substantive appeal, VA Form 9.  However, he withdrew that request in a September 2014 correspondence; thus, the Board will proceed with adjudication of the case at this time.  

In February 2017, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ).  As sufficient efforts were made to obtain the noted medical records and the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)

To the extent that the Veteran's representative observed in October 2017 that the Veteran claimed his deviated septum causes conditions to include headache, stress and insomnia, the Board notes that the Veteran has recently (August 2017) requested a sleep apnea examination from the VA and the record reflects that the AOJ is taking action in response to the Veteran's request.  That issue is not on appeal, and the Board will not take jurisdiction over any such issue, to include any other claims made on a secondary basis, at this time.  Significantly, in response to the Veteran's earlier contentions describing headaches, insomnia and stress, he was directly asked by the RO in May 2011, "What are you claiming?"  His response led to the development of a claim for service connection for removal of cartilage in the right ear, which was granted in a July 2011 rating decision.  That decision is not on appeal.  The Board will accordingly proceed with evaluating the manifestations of the deviated septum, as established by the record.


FINDING OF FACT

Excluding the period of temporary total evaluation under 38 C.F.R. § 4.30 from November 11, 2010, through December 31, 2010, a deviated nasal septum is not manifested by greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction of one side, or other compensably disabling symptomatology.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for deviated nasal septum are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6502 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

      I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by a December 2010 letter to the Veteran.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which describe the manifestations of the disability in detail.  He reported in July 2017 that he had no additional evidence to submit.

Finally, the remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

      II.  Increased Rating-Laws

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered the entire record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

      III.  Discussion and Analysis

The Veteran's deviated septum is the result of a broken nose in service and is currently rated noncompensable under DC 6502.  

Diagnostic Code 6502 (traumatic deviation of the nasal septum) provides for a single 10 percent rating where there is a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for the Veteran's deviated septum.  Neither the lay nor the medical evidence more nearly reflects the schedular criteria for a compensable disability evaluation.  38 C.F.R. §§ 4.7, 4.97, DC 6502.

Private treatment records reflect that the Veteran underwent functional septorhinoplasty in November 2010 to repair his deviated septum.  An August 2010 pre-surgery consultation report with his Ear, Nose and Throat (ENT) physician shows that prior to this surgery, he had a severe septal deviation to the left with obstruction of 90% of the nasal airway.  A November 2010 post-operative progress note reflects that the surgery went well and the nasal septum was midline.  A January 2011 progress note reflects that he was doing well.  There was no external nasal deformity and there was mild septal deviation to the left.  

The subsequent record establishes that greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction of one side is not demonstrated at any time exclusive of the period in which a temporary total evaluation due to the surgery, from November 11, 2010, through December 31, 2010.  The February 2011 VA examination report reflects nasal obstruction due to trauma of 20% on the left and 0% on the right, no nasal polyps, no permanent hypertrophy of turbinates from bacterial rhinitis, no rhinoscleroma, no tissue loss, scarring or deformity of the nose, and no evidence of Wegener's granulomatosis or granulomatous infection.  The examiner assessed mild to no functional effects due to the deviated septum, noting that the condition could cause mild difficulty breathing because of left nostril obstruction.  

Similarly, the March 2017 VA examination reflects that such obstruction is not present, and notes that there are no other pertinent physical findings, complications, conditions, signs or symptoms related to the deviated septum.  The examiner noted there was no loss of part of the nose or other scars of the nose exposing both nasal passages, causing loss of part of one ala or causing obvious disfigurement.  He found that there was no functional impact on the ability to work due to the deviated septum.  

Thus, the documented record does not demonstrate the criteria for a compensable rating under applicable DC for this disability.  

The Board notes that the Veteran has argued that the deviated septum causes headaches or migraines.  This assertion was specifically considered by the 2017 VA examiner who concluded that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's traumatic deviated septum than the actual deviation.  This examiner's failure to find headaches to be a manifestation, when specifically invited to consider this theory, persuades the Board that the Veteran does not have headaches as a manifestation of his deviated septum.  Additionally, no other medical professional has made a finding that there are headaches or migraines, or any other medical condition present, that are manifestations of the deviated septum.  To the extent that the Veteran may believe that the deviated septum manifests in migraine headaches and possibly stress, the Board finds that he is not competent to provide a medical opinion on such as to do so requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  Moreover, to the extent that he is competent to assert his lay observations, they are outweighed by the opinion of the neutral VA examiner who reviewed the entire record, interviewed the Veteran and specifically considered his assertions.  The opinion is more persuasive than the Veteran's uncorroborated medical opinion.  Accordingly, the Board does not find that a claim for extraschedular consideration for deviated septum has been specifically brought by the Veteran or reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

Thus, there is no basis to grant a compensable rating for the deviated septum at any time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Both VA examinations make clear that he does not meet the level of obstruction required for a compensable rating, nor does he demonstrate any other criteria for a higher rating.  There is no reasonable doubt regarding the degree of disability to resolve in favor of the Veteran.  


ORDER

Entitlement to an initial compensable evaluation for a deviated nasal septum, to exclude the period of temporary total evaluation under 38 C.F.R. § 4.30 from November 11, 2010, through December 31, 2010, is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


